DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 11/30/2020.  These drawings are acceptable.

Specification
     The substitute specification filed 1/12/2021 has been entered because it conforms to 37 CFR 1.125(b) and (c).
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘comprises’ should read ‘includes’
Abstract, line 11- delete ‘(Fig. 5A)’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claim 4 is objected to because of the following informalities:  
Claim 4, line 1- ‘of claim’ appears to be missing a reference to a previous claim number.    For purposes of examination, Claim 4 will be treated as an independent claim.
Claim 4 recites the limitation "the first wave front modulator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 3- ‘passiv’ should read ‘passive’
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debarre et al. (U.S. Patent Application Publication US 2013/0278744 A1).
     Debarre et al. discloses a fluorescence microscope (See for example Abstract; Figures 1-3), wherein a first wave front modulator (See for example 6 in Figures 1-3) is one of a non-adjustable passive optical element and an adjustable active wave front modulator (See for example 6 in Figures 1-3; Paragraph 0076).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 10, 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debarre et al. in view of Yoneyama et al. (U.S. Patent Application Publication US 2005/0068614 A1).
     Debarre et al. discloses a group of components for a fluorescence microscope (See for example Abstract; Figures 1-7) having an objective (See for example 8 in Figures 1-3), the group of components comprising a first telescope (See for example lenses denoted as arrows between elements 6 and 19 in Figure 3a) including a first lens (See for example lens denoted as arrow closest to element 6 in the set of lenses between elements 6 and 19 in Figure 3a) and a second lens (See for example lens denoted as arrow closest to element 19 in the set of lenses between elements 6 and 19 in Figure 3a) and delimited by the first lens and the second lens, a deformable mirror (See for example 6 in Figure 3a; Paragraph 0076) having an active area which, in a built-in state of the group of components in the fluorescence microscope, is arranged at such a position that a first pupil of the objective evolves in a plane in which the active area is arranged or which the active area intersects at an angle (In the instant case, the dotted line ray trace shows an objective pupil at element 8, a first pupil at element 6, and a second pupil at element 19 in Figure 3a), wherein the first telescope is configured for imaging the first pupil in a direction away from the objective in a second pupil of the objective which is located at a distance of a focal length of the first lens to the first lens and outside the first telescope, wherein the second pupil is smaller than the first pupil (In the instant case, the dotted line ray trace shows a first pupil at element 6 and a second pupil at element 19 in Figure 3a, wherein the first pupil at element 6 is larger than the second pupil at element 19).  Debarre et al. further discloses a second telescope including a third lens and a fourth lens and delimited by the third lens and the fourth lens (See for example lenses denoted as arrows between elements 6 and 8 in Figure 3a); at least one of the first telescope and the second telescope is made as a zoom optics (See for example lenses denoted as arrows between elements 6 and 8 in Figure 3a); and the deformable mirror (See for example 6 in Figure 3a) being in a zero position, the group of components has a function of a relay (See for example lenses denoted as arrows between elements 6 and 8, and lenses denoted as arrows between elements 6 and 19 in Figure 3a) or a periscope.
     Debarre et al. discloses the invention as set forth above, but does not explicitly disclose a supporting structure.  However, Yoneyama et al. teaches a conventional microscope system (See for example Abstract; Figures 1, 13-26), wherein the various optical elements of the microscope (e.g. illumination sources 1111, 1114; objective 1105; condenser 1113; CCD 1136; various lenses 1109; various mirrors 1122; switchable prism 1121; etc. in Figure 13) are all mounted or attached to microscope body 1169 to prevent misalignment during use of the microscope.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a supporting structure, as taught by Yoneyama et al,. in the fluorescence microscope of Debarre et al., to prevent misalignment of the various optical elements of the microscope during use of the microscope.
     Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debarre et al. in view of Yoneyama et al.
     Debarre et al. in view of Yoneyama et al. discloses the invention as set forth above.  Debarre et al. additionally discloses the first pupil being larger than the second pupil (See for example first pupil at element 6, and a second pupil at element 19 in Figure 3a of Debarre et al.).  Debarre et al. in view of Yoneyama et al. does not specifically disclose a ratio of a first diameter of the first pupil to a second diameter of the second pupil is at least 1.2:1.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of a first diameter of the first pupil to a second diameter of the second pupil be at least 1.2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to have a ratio of a first diameter of the first pupil to a second diameter of the second pupil be at least 1.2:1, to provide adjustment of the magnification of the light beam passing through the lens relay, based on the intended application.  In re Aller, 220 F, 2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
     Claims 1-3, 5-9 are allowed.
     Claims 14-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2015/0219886 A1 to Wartmann.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/5/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872